IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0392
                               Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JONATHON MANDEL CLAUSELL,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Union County, Gary G. Kimes,

Judge.



      A defendant appeals the denial of his motion to correct an illegal

sentence. AFFIRMED.



      Kevin Hobbs, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, and Tim Kenyon, County Attorney, for appellee.



      Considered by Potterfield, P.J., Mullins, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2



MILLER, S.J.

       Jonathon Clausell appeals the denial of his motion to correct an illegal

sentence. He contends his credit for time served was improperly calculated.

Because the district court properly credited Clausell for time served, we affirm.

I. BACKGROUND FACTS AND PROCEEDINGS.

       On April 18, 2008, Clausell was arrested on charges filed in Montgomery

County. Clausell eventually pled guilty to those charges. He remained in the

Montgomery County Jail until he was sentenced on August 4, 2008.1

       On April 29, 2008, while he was still being held in the Montgomery County

Jail, an arrest warrant was issued against Clausell in Union County. He was

transferred to the Union County Jail to face the Union County charges on August

4, 2008, after being sentenced in the Montgomery County case. On December

19, 2008, he pled guilty to second-degree robbery and accessory after the fact.

       Clausell remained in the Union County Jail until he was sentenced by

judgment entries filed in the Union County case on December 29, 2008. He was

ordered to serve a term of incarceration of not more than ten years on the

robbery conviction and a term of incarceration of not more than two years on the

accessory-after-the-fact conviction.     Those sentences were ordered to run

concurrently to each other and consecutively to the sentence imposed in the

Montgomery County case. Clausell was given credit for 148 days for time served

in Union County from August 4, 2008, until December 29, 2008.


1
 The State asserts in its brief that Clausell received credit on the Montgomery County
sentence for the time he spent in the Montgomery County Jail. We assume for the
purposes of this ruling that appropriate credit was given on the Montgomery County
sentence.
                                         3



      On January 27, 2014, Clausell filed a motion seeking credit on the Union

County sentence for the time he spent in Montgomery County Jail between the

time the arrest warrant was issued on April 29, 2008, and his transfer to Union

County on August 4, 2008. His motion was denied, and this appeal followed.

II. ERROR PRESERVATION AND SCOPE OF REVIEW.

      Although Clausell waited five years to challenge the credit he received for

time served, an illegal sentence may be corrected at any time. See Iowa R.

Crim. P. 2.24(5)(a).     “We review ‘the trial court’s application of pertinent

sentencing statutes for correction of errors at law.’” State v. Calvin, 839 N.W.2d

181, 184 (Iowa 2013) (quoting State v. Hawk, 616 N.W.2d 527, 528 (Iowa 2000)).

III. ANALYSIS.

      Criminal defendants “shall receive full credit for time spent in custody

under the sentence prior to correction or reduction.” Iowa R. Crim. P. 2.24(5)(b).

Iowa Code section 903A.5(1) (2007) requires an inmate who is confined to

county jail at any time prior to sentencing because of failure to furnish bail “be

given credit for the days already served upon the term of the sentence.” Clausell

therefore contends he is entitled to credit in the Union County case for the ninety-

seven additional days he spent in jail in Montgomery County.

      When a person is sentenced for two or more separate offenses and

consecutive sentences are imposed, “the several terms shall be construed as

one continuous term of imprisonment.” Iowa Code § 901.8. Because Clausell’s

prison sentence in the Union County case was ordered to run consecutively to

the sentence issued in the Montgomery County case, he is already receiving a
                                        4



credit for the ninety-seven days spent in Montgomery County Jail in the

Montgomery County case. Crediting him in the Union County case for the time

spent in Montgomery County Jail during that same period would lead to a double

credit for that time, which “would effectively nullify the judicial power to order

sentences to be served consecutively.” See State v. Johnson, 167 N.W.2d 696,

701 (Iowa 1969) (holding a defendant confined on an unrelated charge prior to

sentencing is not entitled to credit in both cases when consecutive sentences are

imposed). We seek to interpret a statute to best effect its purpose and while

harmonizing it with other pertinent statutes. State v. Sullins, 509 N.W.2d 483,

485 (Iowa 1993).     Reading section 901.8 together with section 903A.5, we

conclude time served before sentencing for two unrelated charges may only be

credited against the aggregate of a consecutive sentence.

      Because Clausell’s sentence in the Union County case was ordered to run

consecutively to his sentence in the Montgomery County case, he is not entitled

to credit in the Union County case for time served in the Montgomery County Jail.

Accordingly, we affirm.

      AFFIRMED.